80 P.3d 522 (2003)
191 Or. App. 137
In the Matter of Jon Bow Robert Michael Lea Smith, a Minor Child.
STATE ex rel DEPARTMENT OF HUMAN SERVICES, Respondent,
v.
Diana Marie SMITH, Appellant.
J020938; A121395.
Court of Appeals of Oregon.
Argued and Submitted October 6, 2003.
Decided November 26, 2003.
Clayton C. Patrick, Dallas, argued the cause and filed the brief for appellant.
Devorah Signer-Hill, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before LANDAU, Presiding Judge, and ARMSTRONG and BREWER, Judges.
PER CURIAM.
Affirmed. State ex rel Dept. of Human Services v. Smith, (A119798), 190 Or.App. 570, 79 P.3d 374 (2003).
LANDAU, P.J., concurs.
LANDAU, P.J., concurring.
I would conclude that the state failed to establish by clear and convincing evidence the requirements of the statute and would vote to reverse. However, this case is materially indistinguishable from State ex rel Dept. of Human Services v. Smith, (A119798), 190 Or.App. 570, 79 P.3d 374 (2003). In light of the court's decision in that *523 case, I therefore concur in affirming the judgment in this case.
ARMSTRONG, J., joins in this concurring opinion.